Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32. 3

          United States Court of Appeals
                       For the First Circuit

No. 03-2557

                         GUILIN F. JOLICOEUR,
                        Plaintiff, Appellant,

                                     v.

   SOUTHERN NEW ENGLAND SCHOOL OF LAW, FRANCIS J. LARKIN,
DAVID M. PRENTISS, ROBERT V. WARD, BOARD OF TRUSTEES, JOHN
                        DOES 1-10,
                  Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Nancy Gertner, U.S. District Judge]


                                  Before

                   Torruella, Circuit Judge,
                Porfilio, * Senior Circuit Judge,
                   and Howard, Circuit Judge.


    Jonathan D. Plaut, on the brief for appellant.
    Elizabeth A. Houlding, with whom Allen D. David, was on
the brief for appellees.



                              July 7, 2004




    *
        Of the Tenth Circuit, sitting by designation.
       Per Curiam.          Guilin F. Jolicoeur appeals the dismissal

of his complaint alleging Southern New England School of Law

(School) fraudulently induced him to transfer, attend, and

graduate      from      the       school       upon     its     representation             the

American      Bar      Association’s            (ABA)        accreditation       of        its

academic      program       was    imminent.            In    an    order    entered        by

electronic       transmission,           the     district          court    granted        the

School’s motion to dismiss under Fed. R. Civ. P. 12(b)(6)

“for the reasons outlined in defendants’ memorandum of law.”

Despite the opacity of that order, the School’s contention

Mr.    Jolicoeur’s       action      is    untimely           radiates      through        our

review under Rule 12(b)(6).                    We, therefore, affirm.

       From   the      vantage      of    de     novo    review      of    the   district

court’s order to dismiss, Martin v. Applied Cellular Tech.,

Inc., 284 F.3d 1,             5-6 (1st Cir. 2002) (citation omitted),

the    allegations       of   Mr.    Jolicoeur’s         complaint,         accepted        as

true    and   read     to     permit     all     reasonable          inferences       to    be

drawn in his favor, limn the details he contended amounted

to the School’s fraudulent conduct.                           Mr. Jolicoeur averred

while a student at the Massachusetts School of Law in 1996,

he received a solicitation sent to his home in Morristown,

New    Jersey,    to    attend      an    open    house       at    the    School.         From

that open house in July 1996, until his graduation on June

10, 2000, the School, according to Mr. Jolicoeur, continued


                                           -2-
to misrepresent its efforts to satisfy the legal education

requirements            for     its       ABA     accreditation.                 These      alleged

verbal       assurances,            Mr.    Jolicoeur         averred,           were   made      even

after he enrolled in the final semester of his law school

education when the School knew he planned to return to his

residence in New Jersey, a state which includes graduation

from an ABA accredited law school as a prerequisite to a

license to practice law.

       In    his       pro    se    complaint         filed     on    June       18,     2003,     Mr.

Jolicoeur         alleged          claims       for    fraud,    respondeat              superior,

breach of the Massachusetts Consumer Protection Act, Mass.

Gen.    Laws       ch.       93A,    §    2,     negligence,         breach       of     contract,

promissory estoppel, breach of the implied covenant of good

faith, and violations of RICO, 18 U.S.C. § 1341.                                        The School

moved       to    dismiss      on        numerous      grounds       including         the    three-

year statute of limitations for actions in fraud, Mass. Gen.

Laws ch. 260, § 2A.

       The       latter      ground,        under      any    view        of    the    record      (and

without          any    guidance          from     the      district           court),      warrants

dismissal under Fed. R. Civ. P. 12(b)(6).                                        That is, under

the     relevant          Massachusetts               statute        of    limitations,            Mr.

Jolicoeur          had        three        years       to    file         his     lawsuit,         the

overriding theme of which was fraud. Hendrickson v. Sears,

310    N.E.       2d   131,        132    (Mass.      1974);     Mass.          Gen.   L.    ch.    260


                                                 -3-
§     2A.      Even        drawing          the     facts    and     their        reasonable

inferences         in     Mr.    Jolicoeur’s         favor    and        substituting      Mr.

Jolicoeur’s         graduation          date,       June    10,    2000,    for    the     last

possible       time        when       the    ABA’s     November          1999     denial     of

accreditation            to     the    School       caused    him        injury,    we     must

conclude the complaint was untimely.

       In his reply brief, Mr. Jolicoeur stated his “cause of

action      did      not       even     accrue       until        June,    2000     when     he

graduated          from       the     unaccredited          school.”            Further,    he

contended each false promise constituted “a separate harm

for which          the    statute       of limitations began anew.”                      Under

either theory, the date of accrual of Mr. Jolicoeur’s rights

is    either       November         2002,    or     June    10,    2003.         Surely,    the

“storm      warnings”           were    visible       on    both     dates.        Young     v.

Lepone, 305 F.3d 1, 9 (1st Cir. 2002).                             Mr. Jolicoeur filed

his    complaint          on     June       18,   2003,      eight        days    after     the

limitary period had run.                     The complaint is, thus, barred by

the statute of limitations.

       Nonetheless, despite the apparent lack of merit in this

appeal, we find it necessary to remind the district court of

its    critical          responsibility.              As    part     of    the     appellate

process,       a    trial        court       must    insure        the     basis    for     its

resolution of a matter subject to appeal is clear.                                         Even

when a court finds arguments of counsel persuasive, as the


                                              -4-
district court apparently did in this case, it must keep the

appellate record in mind.                Because it is the basis for any

appeal, the district court’s disposition informs the review.

It is vital, therefore, that an appellate court be provided

with the district judge’s thoughts rather than be left to

rummage about in papers filed by counsel in an attempt to

deduce the trial court’s reasoning.                 Moreover, the appellate

court    must    also     have     assurance    that       a    district       court’s

decisions will not be subjected to hindsight revision by a

zealous advocate who is free to write upon a blank page.

This assurance comes about when the trial court explains its

reasoning.

    Finally, it is only by happenstance that this record

permits    one    resolution;         otherwise,      we   would        have   had   to

remand    the    matter      to   the    district     court      to     complete     its

task.     Although      we    fully      appreciate    the      burdens and        time

constraints       imposed         upon    our   trial          courts     that     make

expeditious results attractive, we cannot help but observe

that a few moments spent at the district court level often

can forestall the expenditure of much more time bringing the

appellate process to a full and proper conclusion.

    We affirm the dismissal of the complaint.




                                          -5-